Heydenfeldt, Justice,
delivered the opinion of the court. Wells, Justice, concurred.
This was a bill in equity, to subject the assets of an absent debtor to the payment of the plaintiff’s claim.
To entitle the plaintiff to this remedy, he must show that he is without a remedy at law. Instead of doing this, the bill discloses that he has a perfect remedy at common law against the co-defendant Lupton, the joint debtor of Lobater.
The demurrer was therefore well taken, and the judgment of the court below affirmed.